Name: Commission Regulation (EU) NoÃ 1018/2013 of 23Ã October 2013 amending Regulation (EU) NoÃ 432/2012 establishing a list of permitted health claims made on foods other than those referring to the reduction of disease risk and to childrenÃ¢ s development and health Text with EEA relevance
 Type: Regulation
 Subject Matter: consumption;  health;  marketing;  demography and population;  foodstuff
 Date Published: nan

 24.10.2013 EN Official Journal of the European Union L 282/43 COMMISSION REGULATION (EU) No 1018/2013 of 23 October 2013 amending Regulation (EU) No 432/2012 establishing a list of permitted health claims made on foods other than those referring to the reduction of disease risk and to childrens development and health (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1924/2006 of the European Parliament and of the Council of 20 December 2006 on nutrition and health claims made on foods (1), and in particular Article 13(3) thereof, Whereas: (1) Pursuant to Article 13(3) of Regulation (EC) No 1924/2006, the Commission adopted Regulation (EU) No 432/2012 of 16 May 2012 establishing a list of permitted health claims made on foods, other than those referring to the reduction of disease risk and to childrens development and health (2). (2) However, at the time of the adoption of the list of permitted health claims, there were a number of health claims whose evaluation by the European Food Safety Authority (the Authority) or consideration by the Commission was not finalised (3). (3) Among those claims, the Authority gave a favourable assessment to the health claim referring to the effect of carbohydrates on the maintenance of brain function and proposed as appropriate conditions of use for that claim that a daily intake of 130 g of glycaemic carbohydrates has been estimated to cover the glucose requirement of the brain (4). (4) Article 13(3) of Regulation (EC) No 1924/2006 provides that permitted health claims must be accompanied with all necessary conditions (including restrictions) for their use. Accordingly, the list of permitted claims should include the wording of the claims and specific conditions of use of the claims, and where applicable, conditions or restrictions of use and/or an additional statement or warning, in accordance with the rules laid down in Regulation (EC) No 1924/2006 and in line with the opinions of the Authority. (5) However, a number of Member States raised concerns that such authorisation with its conditions of use would promote and encourage consumption of foods containing sugars other than those naturally contained. Furthermore, it would convey a conflicting and confusing message to consumers, particularly in light of national dietary advice to reduce sugars consumption. It is considered that, for this specific health claim, conflicting objectives can be addressed, by authorising the claim only under specific conditions of use limiting its use to foods which are either low in sugars or to foods to which sugars have not been added although they may contain sugars naturally. (6) This Regulation should apply six months after the date of its entry into force to enable food business operators to adapt to its requirements. (7) In line with Article 20(1) of Regulation (EC) No 1924/2006, the Register of nutrition and health claims containing all authorised health claims should be updated in light of the present Regulation. (8) Comments and positions from the members of the public and interested stakeholders, received by the Commission have been adequately considered when setting the measures provided for in this Regulation. (9) Regulation (EU) No 432/2012 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, and neither the European Parliament nor the Council have opposed them, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 432/2012 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 13 May 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 404, 30.12.2006, p. 9. (2) OJ L 136, 25.5.2012, p. 1. (3) Corresponding to 2232 entries (IDs) in the consolidated list. (4) http://www.efsa.europa.eu/en/efsajournal/doc/2226.pdf ANNEX In the Annex to Regulation (EU) No 432/2012, the following entry is inserted in an alphabetical order: Nutrient, substance, food or food category Claim Conditions of use of the claim Conditions and/or restrictions of use of the food and/or additional statement or warning EFSA Journal number Relevant entry number in the Consolidated List submitted to EFSA for its assessment Carbohydrates Carbohydrates contribute to the maintenance of normal brain function In order to bear the claim, information shall be given to the consumer that the beneficial effect is obtained with a daily intake of 130 g of carbohydrates from all sources. The claim may be used for food which contains at least 20 g carbohydrates which are metabolised by humans, excluding polyols, per quantified portion and complies with the nutrition claim LOW SUGARS or WITH NO ADDED SUGARS as listed in the Annex to Regulation (EC) No 1924/2006. The claim shall not be used on food which is 100 % sugars. 2011;9(6):2226 603,653